

101 S2825 IS: Downwinders Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2825IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Radiation Exposure Compensation Act to revise the definition of affected area and extend the period in which compensation may be provided, and for other purposes.1.Short titleThis Act may be cited as the Downwinders Act.2.Amendments to the Radiation Exposure Compensation Act(a)Affected areasSection 4 of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (i)—(aa)in subclause (II), by striking ; or and inserting a semicolon;(bb)by redesignating subclause (III) as subclause (IV); and(cc)by inserting after subclause (II) the following:(III)was physically present in the affected area described in subsection (b)(1)(D) for the period beginning on July 16, 1945, and ending on August 16, 1945; or; and(II)in clause (ii)(I), by striking physical presence described in subclause (I) or (II) of clause (i) or onsite participation described in clause (i)(III) and inserting physical presence described in subclause (I), (II), or (III) of clause (i) or onsite participation described in clause (i)(IV); and(ii)in subparagraph (B)—(I) in clause (i), by striking subclause (I) or (II) of subparagraph (A)(i) and inserting subclause (I), (II), or (III) of subparagraph (A)(i); and(II)in clause (ii), by striking subclause (III) and inserting subclause (IV); and(B)in paragraph (2)—(i)in subparagraph (B), by striking , or and inserting a comma;(ii)by redesignating subparagraph (C) as subparagraph (D); (iii)by inserting after subparagraph (B) the following:(C)was physically present in the affected area described in subsection (b)(1)(D) for the period beginning on July 16, 1945, and ending on August 16, 1945, or; and(iv)in the matter following subparagraph (D), as so redesignated, by striking subparagraph (A) or (B) and all that follows through subparagraph (C) and inserting subparagraph (A), (B), or (C)) or $75,000 (in the case of an individual described in subparagraph (D); and(2)in subsection (b)(1)—(A)in subparagraph (A), by striking in the State and all that follows through Piute and inserting the State of Utah;(B)in subparagraph (B), by striking ; and and inserting a semicolon; and(C)by adding at the end the following:(D)with respect to a claim by an individual under subsection (a)(1)(A)(i)(III) or subsection (a)(2)(C), only the counties of Bernalillo, Chaves, Guadalupe, Lincoln, Sandoval, San Miguel, Santa Fe, Socorro, Torrance, and Valencia in the State of New Mexico; and.(b)Extension of period of compensation(1)Termination of fundSection 3(d) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(A)in the first sentence, by striking 22 and all that follows through 2000 and inserting on the date that is 10 years after the date of enactment of the Downwinders Act; and(B)in the second sentence, by striking by the end of that 22-year period and inserting by such date of termination. (2)EligibilitySection 8(a) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended by striking 22 and all that follows through 2000 and inserting 10 years after the date of enactment of the Downwinders Act.(c)Conforming amendmentsSection 6 of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426) is amended—(1)in subsection (b)(2)(C), by striking section 4(a)(2)(C) and inserting section 4(a)(2)(D);(2)in subsection (c)(2)—(A)in subparagraph (A)—(i)in the matter preceding clause (i), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), or (a)(2)(C) of section 4; and(ii)in clause (i), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), or (a)(2)(C) of section 4; and(B)in subparagraph (B), by striking section 4(a)(2)(C) and inserting section 4(a)(2)(D); and(3)in subsection (e), by striking subsection (a)(1), (a)(2)(A), or (a)(2)(B) of section 4 and inserting subsection (a)(1), (a)(2)(A), (a)(2)(B), or (a)(2)(C) of section 4.3.Study on counties affected by radiation fall-out due to open air nuclear testing conducted in Nevada and New MexicoNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Secretary of Energy, shall conduct a research study and report to Congress on which counties were affected by radiation fall-out due to open air nuclear testing conducted in Nevada and New Mexico, as identified using evidence-based analysis.4.Spectrum auction(a)Identification of spectrum To be auctionedNot later than 1 year after the date of enactment of this Act, the Assistant Secretary of Commerce for Communications and Information, in consultation with the Federal Communications Commission and the Director of the Office of Science and Technology Policy, shall identify 100 megahertz of electromagnetic spectrum that is assigned or allocated to the Federal Government to be made available for non-Federal commercial licensed use through an auction under subsection (b).(b)AuctionNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall conduct a system of competitive bidding under section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j)) to grant new licenses for the spectrum identified under subsection (a).(c)Auction proceeds To cover 110 percent of Federal relocation or sharing costsNothing in this section shall be construed to relieve the Federal Communications Commission from the requirements under section 309(j)(16)(B) of the Communications Act of 1934 (47 U.S.C. 309(j)(16)(B)).(d)Deposit of auction proceeds in Radiation Exposure Compensation Trust FundSection 309(j)(8) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended—(1)in subparagraph (A), by striking and (G) and inserting (G), and (H);(2)in subparagraph (C)(i), by striking and (G) and inserting (G), and (H); and(3)by adding at the end the following:(H)Use of auction proceeds for radiation exposure compensationNotwithstanding subparagraph (A), and except as provided in subparagraph (B), of the proceeds (including deposits and upfront payments from successful bidders) from the use of a system of competitive bidding under this subsection pursuant to section 4 of the Downwinders Act, the Commission shall deposit not less than $2,500,000,000 and not more than $5,000,000,000 in the Radiation Exposure Compensation Trust Fund established under section 3(a) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note; Public Law 101–426), to be used for disbursement by the Attorney General under section 6 of such Act..